Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to Applicant’s amendment submitted June 23, 2022.  Claims 1-2, 5-7, 9-15 are pending.  
The objection to the abstract is withdrawn.
The rejection of claims 1-15 under 35 U.S.C. 101 is withdrawn.  Applicant’s arguments are persuasive.
The rejection of claims 1-15 under 35 U.S.C. 112(a) is withdrawn.  Applicant’s arguments are persuasive.
The rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn.  The term “as described above” has been amended to explain where the term was previously described.  Upon further consideration by the examiner, “removable group under a” is not indefinite because the term further explains under what conditions the group must be removable.
The rejection of claim 15 under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Torii and the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Torii are withdrawn.  Applicant’s arguments are persuasive.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment and arguments as discussed above are sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/       Primary Examiner, Art Unit 1623